Citation Nr: 1222403	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for right shoulder disability, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2011). 

3.  Entitlement to service connection for residuals of low back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.  The Veteran testified at a Board hearing in May 2012; the transcript is of record.

In a July 2011 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent rating, effective September 2, 2009.  The grant of service connection for PTSD constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative have submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to service connection for right shoulder disability and residuals of low back injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDING OF FACT

Traumatic brain injury was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Traumatic brain injury was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2008, a VCAA letter was issued to the Veteran with regard to his claim of service connection for a TBI.  The letter predated the December 2008 rating decision.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and a report from the Joint Services Records Research Center (JSRRC).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's TBI claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the TBI service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the TBI issue because as will be discussed in detail below, the evidence does not establish credible evidence that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

A January 2004 post-deployment health assessment reflects that the Veteran checked the 'Excellent' box describing his current health, and checked the 'No' box for any concerns about possible exposures during his deployment to Iraq.  The 'Environmental' exposure concerns box was checked but not 'Occupational' or 'Combat or mission related.'  

A June 2004 Report of Medical Examination reflects no abnormalities.  The examiner noted a "normal exam."  On a Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' boxes for 'dizziness or fainting spells,' 'frequent or severe headaches,' 'a head injury, memory loss, or amnesia,' and 'a period of unconsciousness or concussion.'  

In June 2008, the Veteran underwent VA Operation Iraqi Freedom post-deployment screening by a nurse, which included TBI screening.  The Veteran reported that during his deployment in Iraq, he was exposed to improvised explosive devices, rocket propelled grenades, land mines, and grenades.  He reported being dazed, confused or "seeing stars" afterwards.  He reported headaches as a result.  He was referred for TBI screening.

A July 2008 private intake assessment by a licensed professional counselor (LPC), mental health service provider (MHSP) reflects the Veteran's report that he had been in Iraq for a year and he discussed posttraumatic stress disorder (PTSD) symptoms associated with being in Iraq.  He reported having flashbacks and anxiety, and he reported witnessing a lot of people being killed and friends being blown up and shot, being shot at by enemy fire, shells being blown up around him, poor sleep, and other unspecified events in Iraq.  Upon mental status examination, the counselor diagnosed major depressive disorder and PTSD.  

Thereafter, in July 2008, the Veteran underwent a VA psychiatric initial assessment wherein he stated that he was told that had a TBI and PTSD.

In August 2008, the Veteran underwent a VA TBI evaluation.  The report provides the Veteran's report of an injury date of June 1, 2003, and his report of 2 episodes of mortar blasts.  The Veteran reported that he was 30 feet and 50 feet from the blasts.  He denied loss of consciousness, but reported disorientation or confusion for less than 30 minutes, and post traumatic amnesia less than 30 minutes.  He denied any penetration of skull/cranium, and reported that he was wearing a helmet.  There was no evacuation from theatre and he denied prior treatment for TBI.  The examiner commented that the Veteran had an odd effect throughout the interview.  He was alternately paranoid and agitated.  He stated that he could only remember the days they went into Iraq and when they came home.  His blast exposure was during a motor attack that came just after they drove into a hard-hit village where he saw multiple dead bodies, which significantly affected him.  He is uncertain how far he was from the mortar impact or the degree of confusion and amnesia that he experienced after the blast.  The examiner stated that there were psychiatric symptoms including depression and PTSD.  The examiner was uncertain whether the findings were consistent with a diagnosis of TBI.  The examiner stated that while the Veteran definitely has symptoms consistent with TBI, it was unclear to the examiner from his story if the mortar attack is to blame.  His affect and responses to the neurobehavioral symptom questions made the examiner wonder if he has other underlying psychiatric issues that are more responsible. 

In his September 2008 claim for compensation, the Veteran claimed entitlement to service connection for TBI which he claimed occurred in 2003 while serving in Iraq.  Service personnel records reflect that the Veteran had active service in Iraq from February 28, 2003, to March 4, 2004.  

In a September 2008 statement from the Veteran, he asserted that he sustained a TBI due to the impact of a mortar attack, which occurred in 2003 near Fallujah.  He stated that he sustained a "concussion" from incoming mortar round impacts which resulted in incapacitation.

In a November 2008 statement from the Veteran, he asserted that in either March or April 2003, his unit was outside Baghdad, near Fallujah, and while he was digging in the ground, he heard what sounded like a whistle getting closer and then he felt a rocket.  He felted dazed and confused after what he referred to as an "enemy's morter [sic] round."  

In December 2008, the JSRRC researched the historical information pertaining to Operation Iraqi Freedom (OIF) which began on March 19, 2003, and the significant activities report for OIF for the period March 19 through June 15, 2003.  The unit incident described by the Veteran is not recorded nor is the Veteran's unit recorded in any actions.  The available attack and incident files were also reviewed.  The Veteran's unit is recorded in two incidents for the time frame provided.  On August 1, 2003, the 3rd Battalion, 320th Field Artillery (3-320) pre-empted a possible Rifle Propelled Grenade (RPG) attack on their convoy after crossing the Tigris River by injuring one and capturing two enemy combatants who had possession of an RPG near a retaining wall and on January 3, 2004, a 3-320 soldier was shot in the foot when the fuel convoy he was in received one round of small arms fire in Mosul, Iraq.  The available casualty files recorded one casualty from Battery C. 3rd Battalion, 320th Field Artillery, which occurred on November 28, 2003, when a soldier was standing outside the compound in Mosul, when they came under a mortar attack, killing the soldier.  

A February 2009 VA Polytrauma Interdisciplinary Treatment Team note reflects that a team conference took place to determine care needs for the Veteran.  It was noted that the Veteran was exposed to blasts and dazed thereafter.  He has an anxiety disorder, low back pain, migraines, and insomnia.  Psychiatric/psychologic issues predominate, and he has a diffusely positive symptom inventory list.  He has been told that he has a TBI.  It was stated that the chances of the Veteran having a TBI based on his exposure history are extremely slim, especially given his anxiety disorder.  

In May 2012, the Veteran testified that in Korea, he fell and broke his tooth 7/8 of the way out of his mouth, and in hitting his face he believes he could have suffered a head injury.  He testified that while in Iraq, during an unspecified period or location, he was with a group of Marines and they came under mortar attack, and a bunch of mortars landed around him and he got rocked a bunch of times.  He testified that he fell into the humvee and he started digging a hole to get in to take cover.  He testified that he felt a concussion from the blast.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for a TBI.  As detailed, in support of his claim, the Veteran has variously asserted that he experienced "incapacitation," a "concussion," "dizziness," and "confusion" as a result of mortar attacks that occurred during his deployment in Iraq in 2003.  Service treatment records, however, are void of any complaints or treatment for a head injury, or any associated complaints of dizziness or concussion.  Moreover, upon separation the Veteran did not expressly report any residual symptoms as a result of a head injury or concussion.  As detailed, trained medical personnel clinically evaluated his systems as normal.  The Veteran voiced other complaints in the Report of Medical History, but denied that he had or had had a head injury, period of unconsciousness or concussion.  He also denied symptoms that could be associated with a head injury, including dizziness, memory loss, amnesia, and fainting spells.  Thus, in light of the other complaints documented in the Report of Medical History, it would appear that if he was actually had a head injury in service or was experiencing residual symptoms associated with a head injury he would have mentioned it.  

In September 2008, almost four years after separation from service, the Veteran claimed entitlement to service connection for a TBI due to mortar attacks that occurred in service.  The Veteran, however, has been inconsistent in the details of the purported mortar attacks provided to VA examiners and in lay statements and testimony to the Board.  As detailed, the Veteran told the August 2008 VA examiner that he was exposed to two episodes of mortar blasts and that he experienced disorientation and confusion, but denied any penetration of the skull.  Specifically, the blast exposure was during a mortar attack that came just after his unit drove into a hard-hit village.  As detailed, the incident described by the Veteran in his November 2008 statement occurred when he was digging in the ground, and he felt "dazed and confused" after the mortar attack.  His testimony to the Board was vague and did not contain any specific details as to the mortar attacks.  In fact, his description of the head injury(ies) has changed and not been consistent.  The Veteran initially specified that the TBI occurred in June 2003 from a mortar blast.  The only mention of a mortar blast in the Veteran's unit history is in November 2003.  The Veteran claimed that the mortar attack occurred in Fallujah and the documented mortar attack was in Mosul.  As detailed, the JSRRC report does not contain a historical report of any incident consistent with the reports of the Veteran.  Thus, while the Veteran is competent to attest to his recollections of what occurred in service, the Board finds that his statements as to purported mortar attacks lack credibility, based on his inconsistent statements and objective evidence that does not support his descriptions.  

Likewise, while the Veteran is competent to attest to his symptoms in service, the Board finds that the reported symptoms reported over four years after his service in Iraq lack credibility, as he did not report any such symptoms upon separation from service.  In fact, he specifically denied having a head injury or concussion or any residuals.  As detailed, trained medical personnel conducted an examination of the Veteran at separation which was normal.  In light of a finding by the Board that the Veteran's assertions as to suffering a TBI due to mortar attacks in service lacks credibility, the Board finds that the finding of a possible TBI by VA examiners due to service is entitled to little probative weight.  As detailed, the August 2008 VA examiner was not clear whether the Veteran's TBI symptoms were due to a mortar attack in service, and believed that his underlying psychiatric issues could be more responsible.  The medical evidence reflects that PTSD has been diagnosed, and service connection is in effect for such disability, rated 30 percent disabling.  Likewise, a February 2009 VA medical report reflects that the chances of the Veteran having a TBI based on his exposure history are extremely slim, especially given his anxiety disorder.  

The Board also finds the assertions that the Veteran suffered a head injury at the time he suffered an in-service tooth injury to lack credibility, as service treatment records do not reflect any such incident or injury.  Dental records reflect that in November 2002 he chipped a tooth but there was no associated head injury reported, and, again, he did not report any such injury at the time of separation from service.  He first reported this incident following a denial of his claim of other head trauma, and his testimony on this matter has not been convincing.  Service treatment records do not reflect complaints or treatment for a head injury associated with a tooth injury.

The Board has weighed the Veteran's statements as to TBI occurrence and symptomatology with the medical evidence of record, to include the service treatment records and post-service medical evidence.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing and of less probative value here.  TBI symptoms were not reported in service and the incidents which purportedly caused his TBI symptoms have not been verified.  The Veteran, while competent to describe a head injury, has not been a consistent or reliable historian.  Any diagnosis of a TBI based on the Veteran's claim of in-service injury is unconvincing.  

In conclusion, a preponderance of the evidence is against a finding that a TBI is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for traumatic brain injury is denied.


REMAND

Right shoulder

Service treatment records are negative for any complaints, treatment, or diagnosis pertaining to the right shoulder.  A June 2004 examination performed for separation purposes reflects that his 'upper extremities' were clinically evaluated as normal.  On a June 2004 Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' box for 'painful shoulder, elbow, or wrist.'  

In September 2008, the Veteran filed a claim of service connection asserting that his right shoulder disability began in 2004.  

At the Board hearing, the Veteran testified that he did not sustain an in-service injury to the right shoulder but stated his belief that he has a disability due to "wear-and-tear" during the course of service duties.

Post-service treatment records do not reflect a specific disability related to the right shoulder; however, a November 2008 VA outpatient treatment record reflects the Veteran's complaints of throwing a football and objective findings of abnormally weak deltoid strength.  The examiner commented that his muscle weakness could improve with Vitamin D treatment.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2011).  Service personnel records reflect that the Veteran had active service in Iraq from February 28, 2003 to March 4, 2004.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) .

In light of the Veteran's service in the Persian Gulf and his complaints of pain in the right shoulder without a documented diagnosis, he should be afforded a VA examination to assess the nature and etiology of any claimed right shoulder disability.

Residuals of low back injury

A December 2002 service treatment record reflects that the Veteran reported he was lifting a heavy object and stretched (pulled) his lower back muscle.  He reported low back pain when walking and when active - running and jumping.  The assessment was possible strained muscle.

A March 2004 service treatment records reflects that the Veteran developed low/mid back pain while doing physical training that morning.  He reported jumping from a prone position and pain instantly started.  He denied any radiating pain or radicular symptoms.  The assessment was muscle strain versus costochondritis.  

On a June 2004 Report of Medical History completed for separation purposes, the Veteran checked the 'Yes' box for 'recurrent back pain or any back problem.'  The examiner noted the Veteran's report of injury to back which caused shortness of breath, resolved; intermittent back pain that does not interrupt daily activities; and, he was once told that he might someday need back surgery.  

An August 2006 private treatment record reflects that he developed back pain that morning, but he denied any injury.  The assessment was acute myofascial strain.

A July 2007 private treatment record reflects low back pain for 3 days, he may have strained something.  He denied any trauma.  The assessment was low back pain.

An April 2008 VA emergency room record reflects complaints of back pain.  He reported injuring his back while in the Army in 2002.  The assessment was recurrent back pain.

An August 2008 private treatment record reflects a complaint of back pain.  He reported that he hurt his back in the Army a few years ago, and he has injured it on and off since then.  His initial injury was when he was lifting artillery shells while intoxicated.  

An August 2008 VA outpatient treatment record reflects a report of a lifting injury in 2003.  He reported pain in the lower back. 

An August 2008 VA x-ray examination report reflects multilevel degenerative disc disease with Schmorl's node highly suggestive of Scheuermann's disease.  There was no evidence of spinal stenosis or neural impingement.

In light of the in-service complaints and injury, and post-service complaints and diagnoses, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

On remand, updated VA outpatient treatment records should be obtained from the Nashville, Memphis, and Murfreesboro VA Medical Centers (VAMCs) from February 23, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Nashville, Memphis, and Murfreesboro VAMCs from February 23, 2010.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed right shoulder disability. The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed.  The examiner should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms of right shoulder pain (joint pain), and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis;

b) For any disability manifested by right shoulder pain, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

3.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any current low back disability.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any low back disability had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4.  After completion of the above, the Veteran's claims of service connection for right shoulder disability on a direct basis and pursuant to § 3.317; and, residuals of low back injury should be readjudicated based on the entirety of the evidence.  If either of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


